DETAILED ACTION
Claims 1-10 were rejected in the Office Action mailed 04/16/2020. 
Applicant filed a request for continued examination and amended claim 1 on 07/16/2020. 
Claims 1-12 are pending, of which claims 11-12 are withdrawn. 
Claims 1-10 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 10 depends from claim 9 and recites the limitation, “the molar ratio of co-catalyst (Co) to external donor [Co/ED] is 5 to 45” in lines 6-8. It is unclear whether claim 10 requires the co-catalyst (Co) and external donor (ED) to be present, or whether the presence is still optional.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Standaert et al. (US 2011/0086568) (Standaert) in view of Galvan et al. (US 2015/0191852) (Galvan), taken in view of evidence provided by Hoslet et al. (US 2013/0324661) (Hoslet) and Ferry et al. (US 2010/0233928) (Ferry).  
Galvan et al. (US 2015/0191852) is cited as EP2682505 in the IDS filed 06/27/2019.
Regarding claims 1 and alternatively claims 9-10
Standaert teaches a nonwoven comprising fibers comprising a propylene polymer (i.e., the first propylene polymer) (Standaert, abstract), wherein the propylene polymer has a content of mmmm pentads of at least 97.0% (Standaert, [0026]). 
Standaert teaches the propylene nonwoven is a meltblown nonwoven (Standaert, [0100])), wherein the polypropylene meltblown nonwoven is used in combination with other nonwovens, such as for example a spunbond nonwoven to form composites (i.e., nonwoven fabric comprising multi-layer structure) (Standaert, [0113]; [0109]). 
Standaert does not explicitly teach a spunbond layer comprising spunbonded fibers comprising a second propylene polymer (PP2) being free of phthalic acid esters as well as their respective decomposition products and having an amount of 2,1 erythro regio-defects equal or below 0.4 mol%, or the second propylene polymer (PP2), or the second propylene polymer (PP2) having a pentad isotacticity (mmmm) below 93.7% and a melting temperature below 164ºC. 

With respect to the difference, Galvan teaches fibers comprising a polypropylene polymer (i.e., the second propylene polymer) having an improved set of properties, particularly of mechanical properties, combined with the absence of phthalate residues (Galvan, [0004]), wherein the fibers are used in spunbonded nonwovens (Galvan, [0085])
Galvan further teaches the propylene polymer, and its results, are achieved by polymerizing in the presence of a Ziegler/Natta catalyst comprising a magnesium halide (i.e., a group 2 metal compound), a titanium compound such as TiCl4 (i.e., a transition metal of Group 4 of IUPAC), and at least two electron donor compounds selected from succinates and 1,3 dieters (i.e., internal donor) (Galvan, [0005-0008]; [0071]) (per claim 9). 
In addition, Galvan teaches the catalyst comprising an aluminum hydrocarbyl compound such as triethylaluminum (i.e., co-catalyst) (Galvan, [0009]; [0073]) and optionally an external electron donor compound (Galvan, [0010]), wherein the molar ratio between the organo-aluminum compound (i.e., co-catalyst) and the electron donor compound is from 5 to 400 (Galvan, [0074]) (per claim 10). 
Further, Galvan teaches the fibers are visbroken by treating the precursor polypropylene with appropriate amounts, from 0.001 to 0.20 wt% of free radical initiators, preferably peroxides (Galvan, [0022]). 
As Galvan expressly teaches the propylene polymers of the invention shown an extremely good spinnability, i.e. they can be spun into fibers at high spinning speeds without breaking, and resulting at the same time in fibers which retain good mechanical properties, i.e. high tenacity and high elongation at break (Galvan, [0087]; [0115]; [0004]). 
As Galvan expressly teaches, in order to comply with regulatory restrictions on phthalates, it is desirable to make polypropylene fibers that are free from phthalate residues (Galvan, [0003]). 

In light of the motivation of using the spunbonded nonwoven as provided by Galvan, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form a composite (i.e., nonwoven fabric comprising a multi-layer structure) by using the meltblown nonwoven of Standaert in combination with the spunbonded nonwoven of Galvan, in order to form a composite with a spunbonded nonwoven free from phthalates and having good mechanical properties, i.e. high tenacity and high elongation at break, and thereby arrive at the claimed invention. 

Given Galvan teaches the propylene fibers are absent of phthalate residues, and given Galvan teaches the propylene polymer is polymerized using a Ziegler Natta catalyst as claimed in claims 9-10, it is therefore clear the polypropylene of the spunbond nonwoven of Galvan, and therefore Standaert in view of Galvan, is free of phthalic acid esters as well as their respective decomposition products. 
Furthermore, as Applicants’ Specification states, “A further characteristic of the second propylene polymer (PP2), like the second propylene homopolymer (H-PP2), is the low amount of misinsertions of propylene within the polymer chain, which indicates that the second propylene polymer (PP2), like the second propylene homopolymer (H-PP2), is produced in the presence of a Ziegler-Natta catalyst, preferably in the presence of a Ziegler-Natta catalyst (ZN-C2) as defined in more detail below. Accordingly, the second propylene polymer (PP2), like the second propylene homopolymer (H-PP2), is preferably featured by low amount of 2,1 erythro regio-defects, i.e. of equal or below 0.4 mol.-%, more preferably of equal or below than 0.2 mol.-%, like of not more than 0.1 mol.-%, determined by 13C-NMR spectroscopy.” (PG PUB, [0211]), wherein the Specification further defines the Ziegler-Natta catalyst (ZN-C2) in paragraphs [0238-0239] of the Specification (PG PUB, [0238-0239]) (i.e., as recited in the limitations of 
Therefore, given Applicants’ specification states the low amount of misinsertions (i.e., equal or below 0.4 mol% of 2,1 erythro regio-defects) is indicated by the presence of the Ziegler-Natta Catalyst, given Galvan teaches a substantially identical process of making the polypropylene, including a substantially identical Ziegler-Natta Catalyst as claimed in the present invention, and given Hoslet provides evidence that polypropylene polymers produces with Ziegler-Natta polymerization catalysts are characterized by the absence of 2,1 insertions, as set forth above, it is clear that the propylene polymer of the spunbond nonwoven of Galvan, and thus Standaert in view of Galvan, would intrinsically have equal or below 0.4 mol% of 2,1 erythro regio-defects, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Given that the material and method of making the spunbonded layer comprising spunbonded fibers comprising the second propylene polymer of Standaert in view of Galvan is substantially identical to the material and method of making as used in the present invention, as set forth above, it is clear that the second propylene polymer of Standaert in view of Galvan would intrinsically have a pentad isotacticity (mmmm) of 85.0 to 93.7% and a melting temperature Tm of 150 to 164ºC, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 2
Standaert further teaches the propylene polymer is preferably a homopolymer (Standaert, [0027]), however Standaert does not explicitly teach the spunbonded polypropylene nonwoven fabric.
	Given Galvan further teaches the polypropylene polymer is preferably a homopolymer (Galvan, [0021]), it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to ensure the propylene polymer of the spunbonded nonwoven of Standaert in view of Galvan is a homopolymer, and thereby arrive at the claimed invention. 

Regarding claim 3
Standaert further teaches the propylene polymer is visbroken (Standaert, [0030]). 
Similarly, given Galvan further teaches the propylene polymer is visbroken during production (Galvan, [0006]), as discussed in claim 1 above, it is clear the propylene polymer of the spunbond nonwoven of Standaert in view of Galvan is also visbroken. 

Regarding claim 4
Standaert further teaches the propylene polymer has a degradation ratio MFI1/MFI2, which is the ratio between the first melt flow index before degradation (i.e., visbreaking) and the second melt flow index after degradation (i.e., visbreaking), wherein the degradation ratio is in the range of 0.10 to 0.50 (Standaert, [0031]). Therefore, Standaert fulfills the claimed inequation (1), as 1/0.10=10 and 1/0.50=2, therefore MFI2/MFI1 is in the range of 2 to 10. 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Similarly, given Galvan further teaches the propylene polymer has a ratio of MFR2/MFR1 of 10 to 15 (Galvan, claim 3), therefore it is clear the propylene polymer of the spunbond nonwoven of Standaert in view of Galvan fulfils the inequation of claim 4.

Regarding claim 5
Standaert further teaches the propylene polymer, when used in the melt blown process, has a melt flow index of at least 300 dg/min (i.e., 300 g/10min, as 10 dg = 1g) (Standaert, [0023]). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 6
Given Galvan further teaches the polypropylene preferably has a melt flow rate after visbreaking between 22 and 25 g/10 min (Galvan, abstract; [0015]), it is clear the propylene polymer of the spunbonded nonwoven of Standaert in view of Galvan has a melt flow rate after visbreaking between 22 and 25 g/10 min. 

Regarding claim 7 
Standaert further teaches the propylene polymer has a xylene solubles content of at most 3.0 wt%, relative to the total weight of the propylene polymer (Standaert, [0025]).

Regarding claim 8
Standaert further teaches the molecular weight distribution of the propylene polymer before visbreaking is at least 5.0 (Standaert, [0024]). Standaert teaches the propylene polymer is visbroken using a peroxide, wherein the extent to which the propylene polymer has been degraded is described by the degradation ratio MFI1/MFI2, which is preferably in the range of 0.10 to 0.50 (Standaert, [0030-0031]). Standaert does not explicitly teach the molecular weight distribution of the propylene polymer after visbreaking. 
Applicant’s specification states the first propylene polymer has an initial molecular weight distribution before visbreaking above 4.0 (PGPUB, [0095]). The inequation of Applicant’s claim 4 is the inverse of the degradation ratio, as discussed in claim 4 above (PGPUB, claim 4; [0022]). Therefore, the degradation ratio of the first propylene polymer required by the present invention is 0.20 or less (i.e., 1/5 = 0.20, 1/6=0.16, etc.). 
As evidenced by Ferry, visbreaking decreases the molecular weight distribution (Ferry, [0019]). 
Given that the initial molecular weight distribution, process of visbreaking, and degradation ratio of the first propylene polymer of Standaert in view of Galvan is substantially identical to the initial molecular weight distribution, process of visbreaking, and degradation ratio as used in the present invention, as set forth above, it is clear that the molecular weight distribution of the first propylene polymer of Standaert in view of Galvan would intrinsically have a molecular weight distribution after visbreaking of at least 2.7 or more, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Galvan teaches the second propylene polymer of Standaert in view of Galvan has  molecular weight distribution before visbreaking of between 3.0 and 12.0 (Galvan, [0015]; claim 5). Galvan teaches the second polypropylene polymer is visbroken using a peroxide free radical intiator in an amount of 0.05 to 0.1 wt % (Galvan, [0022]). Galvan does not explicitly teach the molecular weight distribution of the second propylene polymer of Standaert in view of Galvan after visbreaking. 
Applicant’s specification states the second propylene polymer has an initial molecular weight distribution before visbreaking above 4.0 (PGPUB, [0218]). Applicant’s specification states the second propylene polymer is visbroken using the same visbreaking conditions and visbreaking agents as the first propylene polymer (PGPUB, [0209]), including a peroxide in the amount of 0.01 to 0.4 wt % (PGPUB, [0083]). 
As evidenced by Ferry, visbreaking decreases the molecular weight distribution (Ferry, [0019]). 
Given that the initial molecular weight distribution, process of visbreaking, and amount of visbreaking agent of the second propylene polymer of Standaert in view of Galvan is substantially identical to the initial molecular weight distribution, process of visbreaking, and degradation ratio as used in the present invention, as set forth above, it is clear that the molecular weight distribution of the second propylene polymer of Standaert in view of Galvan would intrinsically have a molecular weight distribution after visbreaking of at least 3.0 or more, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

		
Regarding claims 9-10
Claims 9 and 10 are product-by-process claims. It is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Standaert in view of Galvan meets the requirements of the claimed product (i.e., multi-layer structure comprising spunbonded layer comprising a second propylene polymer having a pentad isotacticity below 93.7%, a melting temperature below 164ºC, 0.4 mol% or lower of 2,1 erythro regio-defects, and free of phthalic acid esters as well as their respective decomposition products), Standaert in view of Galvan clearly meets the requirements of claims 9-10. 
Alternatively, Standaert in view of Galvan meet the limitations of claims 9-10 as set forth in claim 1 above. 

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Standaert et al. (US 2011/0086568) (Standaert) in view of Kiss et al. (US 2009/0163643) (Kiss).
Regarding claims 1 and alternatively claims 9-10
Standaert teaches a nonwoven comprising fibers comprising a propylene polymer (i.e., the first propylene polymer) (Standaert, abstract), wherein the propylene polymer has a content of mmmm pentads of at least 97.0% (Standaert, [0026]). 
Standaert teaches the propylene nonwoven is a meltblown nonwoven (Standaert, [0100])), wherein the polypropylene meltblown nonwoven is used in combination with other nonwovens, such as for example a spunbond nonwoven to form composites (i.e., nonwoven fabric comprising multi-layer structure) (Standaert, [0113]; [0109]). 
Standaert does not explicitly teach a spunbond layer comprising spunbonded fibers comprising a second propylene polymer (PP2) being free of phthalic acid esters as well as their respective decomposition products and having an amount of 2,1 erythro regio-defects equal or below 0.4 mol%, having a pentad isotacticity (mmmm) below 93.7%, and a melting temperature below 164ºC. 

With respect to the difference, Kiss teaches an iPP and EP copolymer blend with improved properties that is used in any known thermoplastic application, such as for use in nonwovens and spunbonds (Kiss, [0186]).
Kiss teaches the isotactic polypropylene (iPP) (i.e., the second propylene polymer) has a melting point from 152º to 165ºC (Kiss, [0141]). Kiss teaches the isotactic polypropylene (iPP) has more than 15 and less than 100 regio defects (defined as the sum of 2,1-erythro, 21-threo insertion, and 3,1-isomerization) per 10,000 propylene units and a mmmm pentad fraction of at least 0.85 (Kiss, [0143]). Therefore, the amount of 2,1-erythro region-defects is at most 0.15 to 1 mol% (i.e., 15/10,000 = 0.15 mol%; (100/10,000)*100 = 1 mol%). 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Given Kiss does not require the isotactic polypropylene is produces using a phthalate, nor does Kiss require the presence of phthalic acid ester as well as their respective decomposition products in the isostatic polypropylene, it is clear the isotactic polypropylene is free of phthalic acid esters as well as their respective decomposition products. 
As Kiss expressly teaches, the blend improves the balance between stiffness-toughness, heat resistance, tolerance of high energy radiation and other properties of the resins (Kiss, [0184]).
Kiss and Standaert are analogous art as they are both drawn to nonwoven material. 
In light of the disclosure of Kiss, it therefore would have been obvious to one of ordinary skill in the art to form a composite (i.e., nonwoven fabric comprising a multi-layer structure) by using the meltblown nonwoven of Standaert in combination with the spunbond nonwoven of Kiss, in order to form a composite with improved properties with predictable success, and thereby arrive at the claimed invention. 

Regarding claim 2
Standaert further teaches the propylene polymer is preferably a homopolymer (Standaert, [0027]), however Standaert does not explicitly teach the spunbonded polypropylene nonwoven fabric.

	
Regarding claim 3
Standaert further teaches the propylene polymer is visbroken (Standaert, [0030]). 

Regarding claim 4
Standaert further teaches the propylene polymer has a degradation ratio MFI1/MFI2, which is the ratio between the first melt flow index before degradation (i.e., visbreaking) and the second melt flow index after degradation (i.e., visbreaking), wherein the degradation ratio is in the range of 0.10 to 0.50 (Standaert, [0031]). Therefore, Standaert fulfills the claimed inequation (1), as 1/0.10=10 and 1/0.50=2, therefore MFI2/MFI1 is in the range of 2 to 10. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 5
Standaert further teaches the propylene polymer, when used in the melt blown process, has a melt flow index of at least 300 dg/min (i.e., 300 g/10min, as 10 dg = 1g) (Standaert, [0023]). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 7 
Standaert further teaches the propylene polymer has a xylene solubles content of at most 3.0 wt%, relative to the total weight of the propylene polymer (Standaert, [0025]).

Regarding claim 8
Standaert further teaches the molecular weight distribution of the propylene polymer before visbreaking is at least 5.0 (Standaert, [0024]). Standaert teaches the propylene polymer is visbroken using a peroxide, wherein the extent to which the propylene polymer has been degraded is described by the degradation ratio MFI1/MFI2, which is preferably in the range of 0.10 to 0.50 (Standaert, [0030-0031]). Standaert does not explicitly teach the molecular weight distribution of the propylene polymer after visbreaking. 
Applicant’s specification states the first propylene polymer has an initial molecular weight distribution before visbreaking above 4.0 (PGPUB, [0095]). The inequation of Applicant’s claim 4 is the inverse of the degradation ratio, as discussed in claim 4 above (PGPUB, claim 4; [0022]). Therefore, the degradation ratio of the first propylene polymer required by the present invention is 0.20 or less (i.e., 1/5 = 0.20, 1/6=0.16, etc.). 
As evidenced by Ferry, visbreaking decreases the molecular weight distribution (Ferry, [0019]). 
Given that the initial molecular weight distribution, process of visbreaking, and degradation ratio of the first propylene polymer of Standaert in view of Kiss is substantially identical to the initial molecular weight distribution, process of visbreaking, and degradation ratio 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

		
Regarding claims 9-10
Claims 9 and 10 are product-by-process claims. It is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Standaert in view of Kiss meets the requirements of the claimed product (i.e., multi-layer structure comprising spunbonded layer comprising a second propylene polymer having a pentad isotacticity of 85.0 to 93.7%, a melting temperature or 150 to 164ºC, 0.4 mol% or lower of 2,1 erythro regio-defects, and free of phthalic acid esters as well as their respective . 

Claim 6 is, and claim 3 is alternatively, rejected under 35 U.S.C. 103 as being unpatentable over Standaert et al. (US 2011/0086568) (Standaert) in view of Kiss et al. (US 2009/0163643) (Kiss), as applied in claim 1 above, and further in view of Ferry et al. (US 2010/0233928) (Ferry).  
Regarding claims 3 and 6
Standaert in view of Kiss teaches all of the limitation of claim 1 above, however does not explicitly teach the second propylene polymer is visbroken. Kiss teaches the isotactic polypropylene has a melt flow rate of 10 to 500 g/10min (Kiss, [0148]).
With respect to the difference, Ferry teaches a spunbond fiber of visbroken polypropylene, for use in nonwoven fabrics and multiple-layer structures (Ferry, abstract; [0004]). 
	Ferry teaches the polypropylene is a homopolymer (Ferry, [0008]). Ferry teaches the polypropylene is treated with a visbreaking agent such that the melt flow rate is increased by at least 20%, wherein the visbreaking agent is a peroxide (Ferry, [0010]).
	As Ferry expressly teaches, visbroken polypropylene possesses a larger amount of long chain (high molecular weight) polymer strands compared to other visbroken polypropylenes, which gives the spunbond fibers an advantageously high spin tension and melt strength translating into finer fibers achieved at higher throughputs (Ferry, [0014]), wherein the finer fibers provide softness (Ferry, [0003]).
	As Ferry expressly teaches, visbreaking the polypropylene increase the melt flow rate, therefore increasing throughput and narrows the molecular weight distribution, therefore improving the orientation during the attenuation (drawn down) and gives better spinning continuity and strain hardens more quickly, thus being less likely to fail (Ferry, [0019]). 

	In light of the motivation of visbreaking polypropylene as provided by Ferry, it therefore would have been obvious to one of ordinary skill in the art to visbreak the isotactic polypropylene of Standaert in view of Kiss, in order to increase throughput and orientation as well as give better spinning continuity such that failure is less likely, and thereby arrive at the claimed invention. 
Given Standaert in view of Kiss and Ferry teaches teaches the isotactic polypropylene has a melt flow rate of 10 to 500 g/10min (Kiss, [0148]) and given visbreaking the isotactic polypropylene increase the melt flow rate (Ferry, [0019]), it is clear the melt flow rate of the isotactic polypropylene after visbreaking would be greater than 10 to 500 g/10min. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

 Response to Arguments
In view of the amendments to the claims, including the second propylene polymer having a pentad isotacticity of 85.0 to 93.7% and a melting temperature or 150 to 164ºC, and the arguments regarding Kunimoto in the remarks filed 07/16/2020, it is agreed the previous rejection would not meet the presently claimed. Therefore, the previous rejections have been withdrawn. However, upon further search and consideration, a new set of rejections have been set forth above. 

Applicant’s arguments filed 07/16/2020 have been considered, however they are found unpersuasive, as set forth below. 

Applicants primarily argue:
“Moreover, the Office Action has failed to show that the propylene polymer disclosed in Galvan would necessarily have 2,1 erythro regio-defects equal or below 0.4 mol. %, as recited in claim 1. As discussed above, Galvan is silent on a propylene polymer having a pentad isotacticity (mmmm) of 85.0 to 93.7 % and a melting temperature (Tm) of 150 to-164 °C, and that it is featured by an amount of 2,1 erythro regio-defects equal or below 0.4 mol. %...
…Thus, Galvan does not inherently teach that a polypropylene having 2,1 erythro regio-defects equal or below 0.4 mol. % nor has the examiner provided any evidence in factor technical literature that the polypropylene of Galvan would necessarily have 2,1 erythro regio-defects equal or below 0.4 mol. %, as recited in claim 1. Therefore, Standaert alone or in combination with Galvan, Kunimoto, and Hoslet do not teach a second propylene having 2,1 erythro regio-defects equal or below 0.4 mol. % as recited in claim 1.”

Remarks, pg. 11-12
The Examiner respectfully traverses as follows:
	Firstly, Applicant states the Examiner has provided no showing that the polypropylene of Galvan would meet the limitation regarding 2,1 erythro regio-defects. The Examiner disagrees. Pages 4-6 of the Office Action mailed 04/16/2020 and pages 5-8 of the Office Action above contain the showing that the propylene polymer described in Galvan would necessarily have 2,1 erythro regio-defects. 
Secondly, it is not clear how the prior art can disclose substantially identical material and substantially identical process of making the polypropylene, including a substantially identical Ziegler-Natta catalyst as presently claimed, and not possess the properties claimed, especially in view of evidence from Applicant’s specification stating the low amount of misinsertions is indicated by the presence of the Ziegler-Natta catalyst and Hoslet stating Ziegler-Natta polymerization catalysts are characterized by the absence of 2,1 insertions. The Office realizes that the claimed properties are not positively stated by the reference. However, the reference 
Thirdly, Applicant has provided no evidence the propylene polymer described in Galvan would not meet the claimed limitation regarding 2,1 erythro region-defects (emphasis added). 
Fourthly, given that the material and method of making the spunbonded layer comprising spunbonded fibers comprising the second propylene polymer of Standaert in view of Galvan is substantially identical to the material and method of making as used in the present invention, as set forth above, it is clear that the second propylene polymer of Standaert in view of Galvan would intrinsically have a pentad isotacticity (mmmm) of 85.0 to 93.7% and a melting temperature Tm of 150 to 164ºC, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
Applicants further argue:
“Furthermore, the fact that Hoslet teaches a propylene random copolymer, obtained by polymerization with a metallocene-based polymerization catalyst; see claim 8, has inter alia a percentage of 1,2- insertions of at least 0.1% relative to the total number of propylene molecules in the polymer chain does not teach that the polymer of Galvan has an amount of 2,1 erythro regio-defects equal or below 0.4 mol. %. Hoslet does not teach or suggest nonwoven fabrics or a spunbonded layer (S) comprising spunbonded fibers (SBF) and a propylene polymer as recited in claim 1. Moreover, it is described in, for example, claim 8 that the random propylene copolymer is obtained by using a metallocene catalyst and thus Hoslet refers to catalyst system that is different than the catalyst system of Galvan where a Ziegler-Natter catalyst is used. Furthermore, it can be 

Remarks, pg. 11-12
The Examiner respectfully traverses as follows:
	Firstly, Hoslet is used as an evidentiary reference, not a teaching reference. As an evidentiary reference, Hoslet is not required to teach or suggest nonwoven fabrics or a spunbonded layer comprising spunbonded fibers and a propylene polymer as recited in claim 1. Hoslet provides evidence that polypropylene polymers produced with a Ziegler-Natta polymerization catalyst are characterized by the absence of 2,1-insertions (Hoslet, [0091]). Applicant has provided no evidence otherwise. Further, it is noted the evidence provided by Hoslet is not the sole evidence relied upon in the Office Action to meet the claimed limitation.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789